internal_revenue_service number release date index number --------------------------------- --------------------------------------- ------------- -------------------------- - legend department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 - plr-134148-03 date date ---------------------------------------------- ------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------------- --------------------------------------------------------------------------------- settlor a b c trust --------------------------------------------------------------------------------------------------------------- trust a1 trust a2 trust b1 trust b2 trust c1 trust c2 trustee company --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- state --------------------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ ---------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------------ -------------------- ----------- ------------------ -------------------- ------------------------ ------------------------- -------------------------- plr-134148-03 date date date date date ------------------------- dollar_figurex state court --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- cite1 cite ---------------------------------------------- dear ---- we received a letter written on your behalf on date requesting rulings regarding the consequences of allocating the proceeds from a stock_redemption to the principal rather than the income of qualified subchapter_s trusts qssts the consequences of partitioning the redemption proceeds portion of the qssts from the corporate stock portion of the qssts and the consequences of merging the redemption proceeds portion of the qssts with separate pre-existing_trusts which have identical terms and beneficiaries this letter responds to the requested rulings -------------------------------------------------------------------------------- ------------------------------------------ facts on date after date settlor created an irrevocable_trust trust for the primary benefit of his three children a b and c under the terms of trust trust was divided into separate trusts one for each child trust a for child a_trust b for child b and trust c for child c under the terms of trust each child is to receive all trust income_for_life and such corpus as the trustee in the trustee’s discretion may deem necessary or advisable for the child’s maintenance health and support in reasonable comfort article iii section two of the trust provides that if at any time the child is subject_to income_tax with respect to all or any part of the trust income whether or not the child actually receives such income the trustee shall upon the written request of the child distribute trust principal to the child in a sufficient amount to satisfy the federal or state_income_tax liability plr-134148-03 in addition under article iii section two each child is granted a right to withdraw a portion of each contribution made to the trust subject_to certain limitations upon the death of each child the portion of the trust that could have been withdrawn by the child at the date of death pursuant to the withdrawal power contained in article iii section two is to be distributed as the child appoints pursuant to a general_power_of_appointment the remaining principal is to be distributed as the child appoints pursuant to a special_power_of_appointment in default of appointment the trust property is held in further trust for any living children of a deceased child trusts a b and c were each funded with dollar_figurex settlor filed a form_709 united_states gift and generation-skipping_transfer_tax return allocating sufficient gst_exemption to the trusts so that each trust has an inclusion_ratio of zero for generation- skipping transfer gst tax purposes on date each trust invested dollar_figurex in company the three trusts were the sole shareholders of company company elected under sec_1362 of the internal_revenue_code to be treated as a subchapter_s_corporation no other contributions have been made to the trusts trust provides the trustee with the power i to determine the manner in which items should be credited or charged to or between income and principal regardless of whether any item is credited or charged contrary to the provisions of any statute rulings concerning a redemption of a portion of the company stock and a proposed partition of the trusts pursuant to favorable rulings and a consent judgment by court the trustee partitioned trusts a b and c as a result trust a was partitioned into trust a1 and a2 trust b was partitioned into trust b1 and b2 and trust c was partitioned into trust c1 and c2 trusts a1 b1 and c1 retained the shares of stock of company while the other assets including the redemption proceeds were distributed to trusts a2 b2 and c2 it is represented that trusts a1 b1 and c1 qualify as qssts under sec_1361 and that elections were filed under sec_1361 to treat them as qssts on date and date the trustee of trusts a b and c requested private letter article iv of trust sets forth the trustee's powers paragraph h of article iv of company proposes to redeem a pro_rata portion of its stock held by trusts a1 b1 and c1 it is represented that the total amount of money and property to be distributed to the trusts a1 b1 and c1 as a result of the proposed transaction will be greater than of the company gross assets after the redemption each shareholder will own the same percentage of company stock as before the redemption it is represented that since date company has distributed approximately of its net_earnings to trusts a1 b1 and c1 the trustee of trusts a1 b1 and c1 has classified these distributions as fiduciary_accounting_income and has distributed all of the income of each trust to each trust’s current sole beneficiary with respect to each trust the trustee proposes to allocate the proceeds received from the redemption to principal under state’s principal and income act in general money received from an entity is allocated to income however a corporate distribution plr-134148-03 in excess of of corporate assets is to be treated by a trustee as a partial_liquidation and allocated to principal cite1 pursuant to the approval of a state court of the proper jurisdiction the trustee also proposes to divide the trust property of trust a1 into two trusts trust a1 and new trust a2 trust b1 into two trusts trust b1 and new trust b2 and trust c1 into two trusts trust c1 and new trust c2 the trusts will be divided on a fractional basis each partitioned trust will be funded on a non pro-rata basis based on the fair_market_value of the assets on the date of funding trusts a1 b1 and c1 will be funded with company stock and new trusts a2 b2 and c2 will be funded with the redemption proceeds in all respects the terms of the trusts as severed will be identical to the terms of the trusts prior to severance the trusts holding the redemption proceeds new trusts a2 b2 and c2 will then be merged into trusts a2 b2 and c2 respectively applicable state law authorizes a trustee to divide the funds and properties constituting any trust into two or more identical separate trusts that represent two or more fractional shares of the funds and properties being divided funding of the new trusts created pursuant to the statute must either i be carried out by pro_rata allocation of the assets of the original trust ii be based upon the fair_market_value of the assets at the date of division or iii be carried out in a manner fairly reflecting the net appreciation or depreciation of the trust assets measured from the valuation_date to the date of division cite the trustee has requested the following rulings the allocation of the proceeds of the redemption to the corpus of trusts a1 b1 sec_1368 and sec_1368 will apply for purposes of determining the extent to which the redemption proceeds from the proposed distribution will be includable in the gross_income of company’s shareholders the treatment of the redemption proceeds as principal rather than income will not cause trusts a1 b1 and c1 to fail to satisfy the current income distribution requirement of sec_1361 and c1 will not be a gift by each beneficiary to his respective trust the trust assets or the beneficiaries to the gst tax under sec_2601 c2 will not cause any distributions from or termination of any interest in trusts a2 b2 or c2 or any successor trust to be subject_to the gst tax under sec_2601 or otherwise cause the assets of trusts a2 b2 or c2 to be subject_to the gst tax the partition of trusts a1 b1 and c1 and the merger of the trusts holding the redemption proceeds into trusts a2 b2 and c2 will not cause any of the trusts any the merger of the trusts holding the redemption proceeds into trusts a2 b2 and the partition of trusts a1 b1 and c1 as proposed will not subject the trustee the partition of trusts a1 b1 and c1 will not alter the status of the assets held plr-134148-03 successor trust or any beneficiary to realize gain_or_loss from a sale_or_other_disposition of the redemption proceeds under sec_61 or sec_1001 by trusts a1 b1 and c1 immediately prior to the proposed split as transferred_basis_property under sec_1015 and sec_7701 held by trusts a1 b1 and c1 will carryover after trusts a1 b1 and c1 are partitioned and the trusts holding the redemption proceeds are merged into trusts a2 b2 and c2 pursuant to sec_1223 the holding_period for the redemption proceeds initially ruling_request sec_301 provides that except as otherwise provided in chapter a distribution_of_property as defined in sec_317 a made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in sec_301 sec_302 provides that except as otherwise provided in subchapter_c of chapter if a corporation redeems its stock within the meaning of sec_317 and if sec_302 does not apply the redemption shall be treated as a distribution_of_property to which sec_301 applies sec_317 provides in part that the term property means money securities and other_property sec_1368 provides that a distribution_of_property made by an s_corporation with respect to its stock to which but for this subsection sec_301 would apply shall be treated in the manner provided in sec_1368 or c whichever applies sec_1368 provides that in the case of a distribution described in sec_1368 by an s_corporation that has no accumulated_earnings_and_profits -- the distribution shall not be included in gross_income to the extent that it does not exceed the adjusted_basis of the stock and if the amount of the distribution exceeds the adjusted_basis of the stock the excess shall be treated as gain from the sale_or_exchange of property sec_1368 provides that in the case of a distribution described in sec_1368 by an s_corporation that has accumulated_earnings_and_profits -- that portion of the distribution that does not exceed the accumulated_adjustments_account shall be treated in the manner provided in sec_1368 that portion of the distribution that remains after the application of sec_1368 shall be treated as a dividend to the extent it does not exceed the accumulated_earnings_and_profits of the s_corporation and any portion of the distribution remaining after the application of sec_1368 shall be treated in the manner provided in sec_1368 plr-134148-03 sec_1371 provides that except as otherwise provided in the code and except to the extent inconsistent with subchapter_s subchapter_c shall apply to an s_corporation and its shareholders based on the information submitted and the representations made including the representation that the proposed distribution will qualify as a redemption under sec_302 we conclude that the provisions of sec_1368 and sec_1368 will apply in determining the extent to which the proposed distributions will be includable in the shareholders’ income ruling_request sec_643 provides that for purposes of subparts a b c and d of part of subchapter_j the term income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law items of gross_income constituting extraordinary dividends or taxable stock_dividends that the fiduciary acting in good_faith determines to be allocable to corpus under the terms of the governing instrument and applicable local law shall not be considered income sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that for purposes of sec_1361 a qsst means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states as indicated above under the terms of the trust the trustee has broad discretionary power to allocate trust receipts between income and principal moreover under state law a corporate distribution in excess of of corporate assets is allocated to principal accordingly based on the information submitted and representations made we conclude that the distribution of the redemption proceeds received by trust a1 trust b1 and trust c1 will not constitute fiduciary_accounting_income within the meaning of sec_643 in addition the allocation of the redemption plr-134148-03 proceeds to the principal of trusts a1 b1 and c1 will not cause trusts a1 b1 and c1 to violate the current income distribution requirement under sec_1361 ruling_request sec_3 and sec_2501 provides for the imposition of a gift_tax on the transfer of sec_2602 provides that the amount of the gst tax is determined by under sec_2642 the inclusion_ratio with respect to any property transferred in property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2601 imposes a tax on every generation-skipping_transfer as defined in sec_2611 made by a transferor to a skip_person sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip skipping transfers after date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 effective in the case of decedents dying and generation-skipping transfers after date provides that the gst_exemption amount for any calendar_year shall be the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2642 provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for gst tax purposes sec_2631 effective in the case of decedents dying and generation- sec_2642 provides generally that for purposes of sec_2642 sec_2642 provides that if a_trust has an inclusion_ratio of greater plr-134148-03 the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the irs sec_2642 provides that a qualified_severance may be made at any in the instant case it is represented that an amount greater than of the company assets will be distributed to the trusts a1 b1 and c1 the trustee proposes to allocate the redemption proceeds to trust principal under the terms of the trust the trustee has broad discretion to allocate receipts between income and principal even if the allocation is inconsistent with applicable state law that would otherwise apply under state law a corporate distribution in excess of of corporate assets is allocated to principal in view of the terms of the trust and state law we conclude that the allocation of the redemption proceeds to the principal of trust a1 trust b1 and trust c1 will not constitute a gift by a b and c with respect to their respective trusts trust became irrevocable after date it is represented that a portion of settlor’s allowable dollar_figure gst_exemption was allocated with respect to the initial transfers to trust a_trust b and trust c such that each trust had an inclusion_ratio of zero after the severance of trusts a b and c as described above trusts a1 b1 and c1 and trusts a2 b2 and c2 each had an inclusion_ratio of zero and therefore distributions from the trusts will not be subject_to gst tax as discussed above in view of the terms of the trust and state law we conclude that the allocation of the redemption proceeds to the principal of trust a1 trust b1 and trust c1 will not cause these trusts to lose their gst exempt status for purposes of chapter further trust a1 trust b1 and trust c1 will be severed in accordance with applicable state law further as severed trust a1 and new trust a2 trust b1 and new trust b2 and trust c1 and new trust c2 provide for the same succession of accordingly the severance of trusts a1 b1 and c1 as proposed will be a plr-134148-03 interests and beneficiaries as are provided in trusts a1 b1 and c1 prior to the severance finally trusts a1 b1 and c1 will be severed on a fractional basis qualified_severance under sec_2642 trusts a1 b1 and c1 each have inclusion ratios of zero after the partition trust a1 and new trust a2 trust b1 and new trust b2 and trust c1 and new trust c2 will retain the zero inclusion ratios likewise after the merger of new trust a2 into trust a2 new trust b2 into trust b2 and new trust c2 into trust c2 the surviving trusts a2 b2 and c2 will retain a zero inclusion_ratio if no additional transfers are made to the trusts based upon the information submitted and representations made we conclude the partition of trusts a1 b1 and c1 as proposed will not subject the trustee the trust assets or the beneficiaries to the gst tax under sec_2601 in addition the merger of the partitioned trusts holding the redemption proceeds into trusts a2 b2 and c2 will not cause any distributions from or termination of any interest in trusts a2 b2 or c2 or any successor trust or otherwise cause the assets of trusts a2 b2 or c2 to be subject_to the gst tax under sec_2601 ruling_request sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes all income from whatever source derived sec_61 specifically includes gains derived from dealings in property property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_1_1001-1 of the income_tax regulations provides that except as an exchange of property results in the realization of gain only if the properties exchanged materially differ 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite that the partition of trust a1 trust b1 and trust c1 is not a sale_or_other_disposition of based upon the information submitted and representations made we conclude plr-134148-03 property and does not result in a material difference in the actual legal entitlements of the original trust as compared to the contemplated partitioned administration consequently no gain_or_loss will be realized under sec_61 and sec_1001 from the partition of trusts a1 b1 and c1 or from the merger of the trusts holding the redemption proceeds with trusts a2 b2 and c2 ruling_request sec_1015 provides that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1015 provides that if property was acquired by a transfer in trust other than a transfer in trust by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_7701 provides that the term transferred_basis_property means property having a basis determined under any provision of subtitle a or under any corresponding provision of prior income_tax law providing that the basis shall be determined in whole or in part by reference to the basis in the hands of the donor grantor or other transferor we conclude that because sec_1001 will not apply to the proposed partition of trusts a1 b1 and c1 under sec_1015 the basis of the assets in trusts a1 b1 and c1 and trusts a2 b2 and c2 after the partition will be the same as the basis of those assets prior to the partition therefore we conclude that the partition of trusts a1 b1 and c1 will not alter the status of the assets held in trusts a1 b1 and c1 prior to the proposed partition as transferred_basis_property under sec_1015 and sec_7701 ruling_request sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person and the basis of the assets is the same in the hands of trusts a1 b1 and c1 as in the hands of trusts a2 b2 and c2 under sec_1223 the holding_period for the assets in trusts a2 b2 and c2 will include that period in which the assets were held by trusts a1 b1 and c1 respectively since no gain_or_loss is recognized on the transfer of the assets under sec_1001 plr-134148-03 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations in particular we neither express nor imply an opinion whether company's s_corporation_election is valid the distributions qualify as redemptions under sec_302 or the trusts qualify as qssts we also express no opinion on whether the distributions are taxable to the trusts or the trusts' beneficiaries under a power_of_attorney on file with this office we are sending a copy of this letter to the trustee’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s christine ellison branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
